United States Department of Labor
Employees’ Compensation Appeals Board
__________________________________________
L.W., Appellant
and
U.S. POSTAL SERVICE, POST OFFICE,
Savannah, GA, Employer
__________________________________________

)
)
)
)
)
)
)
)

Appearances:
Appellant, pro se
Office of Solicitor, for the Director

Docket No. 13-736
Issued: September 9, 2013

Case Submitted on the Record

DECISION AND ORDER
Before:
COLLEEN DUFFY KIKO, Judge
PATRICIA HOWARD FITZGERALD, Judge
ALEC J. KOROMILAS, Alternate Judge

JURISDICTION
On February 11, 2013 appellant filed a timely appeal from a November 1, 2012 merit
decision of the Office of Workers’ Compensation Programs (OWCP). Pursuant to the Federal
Employees’ Compensation Act1 (FECA) and 20 C.F.R. §§ 501.2(c) and 501.3, the Board has
jurisdiction over the merits of this case.
ISSUE
The issue is whether OWCP properly reduced appellant’s compensation based on her
capacity to earn wages in the constructed position of general clerk/office clerk effective
November 18, 2012.
On appeal appellant disputes the use of $988.29 (the August 17, 2006 recurrent pay rate)
in its loss of wage-earning capacity decision. She contends that her pay should be computed
based on $1,245.04 (the current pay rate for the job she held when injured).

1

5 U.S.C. § 8101 et seq.

FACTUAL HISTORY
This case has previously been before the Board. On April 26, 2011 the Board found that
OWCP properly determined the effective pay rate of August 17, 2006, the date of her last
recurrence of total disability for compensation purposes.2 The Board further found that OWCP
properly refused to reopen appellant’s case for a merit review as she failed to meet the
requirements of 20 C.F.R. § 10.606(b)(2) in her request for reconsideration. The facts and the
circumstances of the case as set forth in the Board’s prior decisions and are hereby incorporated
by reference.3
On April 13 and June 11, 2010 Dr. Michael J. Sullivan, an attending Board-certified
orthopedic surgeon with a subspecialty in hand surgery, provided work restrictions based on a
review of a March 30, 2010 functional capacity evaluation (FCE). Based on the findings from
the FCE, he indicated that appellant was capable of lifting up to 38 pounds for a third of a day
and 23 pounds for the remaining two-thirds and 11 pounds for all day and that she could use both
hands.
On December 7, 2010 appellant was referred for vocational rehabilitation to facilitate
reemployment with the employing establishment.
In an April 1, 2011 report, Dr. Sullivan modified and updated appellant’s work
restrictions. He indicated that she was precluded from casing mail.
On June 3, 2011 Dr. Sullivan completed a work capacity evaluation form and provided
permanent work restrictions. The work restrictions included no lifting more than 38 pounds for a
third of a day, no lifting more than 23 pounds for the remaining two-thirds and no lifting more
than 11 pounds for an eight-hour day.
On July 6, 2011 the vocational rehabilitation plan was changed to identifying
employment outside the employing establishment as the employing establishment was unable to
provide a job within appellant’s work restrictions.
On August 12, 2011 the vocational rehabilitation specialist identified the position of
general clerk/office clerk and receptionist with an hourly salary between $7.30 and $7.50 as
within appellant’s work restrictions and reasonably available in sufficient numbers in appellant’s
commuting area. The physical requirements listed in the Department of Labor, Dictionary of
2

Docket No. 10-1425 (issued April 26, 2011).

3

On October 11, 2004 appellant, then a 46-year-old rural carrier, filed an occupational disease claim alleging that
her right wrist condition was employment related. OWCP accepted the claim for right ulnocarpal impaction, which
was subsequently expanded to include joint derangement and scar condition and fibroid of the skin and authorized
arthroscopic surgery, which was performed on June 16, 2005. Appellant accepted a job offer as a modified rural
carrier from the employing establishment and returned to work on September 19, 2005. By decision dated July 12,
2006, OWCP issued a loss of wage-earning capacity decision which found no loss of wages. By decision dated
October 16, 2009, it vacated the July 12, 2006 loss of wage-earning capacity decision on the grounds that the
original decision was in error. By letter dated November 3, 2009, OWCP placed appellant on the periodic rolls for
temporary total disability with a weekly pay rate of $988.29.

2

Occupational Titles (DOT) for general clerk/office clerk with DOT No. 209.562-010 included
light strength; occasional pushing, occasional lifting, pushing and pulling 20 pounds, frequent
lifting, carrying, pushing and pulling up to 10 pounds or constant pushing, lifting and pulling a
negligible amount.
In a May 23, 2012 status report, the vocational rehabilitation specialist noted vocational
rehabilitation services were unsuccessful after a total of 180 days of placement service. The
rehabilitation specialist indicated that the following positions were suitable for appellant:
receptionist with an hourly rate of $8.81 and general clerk/office clerk with an hourly rate of
$8.31. Both positions were within appellant’s physical, educational and vocational abilities.
These positions were also reasonably available in appellant’s commuting area.
On July 31, 2012 OWCP proposed to reduce appellant’s compensation for wage loss,
noting that the medical and factual evidence established that she no longer was totally disabled
but had the capacity to earn wages as a general clerk/office clerk with a weekly salary of
$332.40.
In letters dated August 27, 2012, appellant noted her disagreement with the proposal to
reduce her compensation. She contended that she had made every effort to obtain work, but that
she had been told she was not hired due to a lack of a college degree. Appellant related that she
had asked on at least four occasions for OWCP to allow her to attend college, but was denied.
On November 1, 2012 OWCP finalized the reduction of compensation, effective
November 18, 2012, finding that appellant had the wage-earning capacity of general clerk/office
clerk for eight our hours per day.
It applied the Albert C. Shadrick4 formula based on a weekly pay rate of $988.29,
effective August 17, 2006 and found that appellant had the capacity to earn weekly wages of
$332.40 in the constructed position of general clerk/office clerk. OWCP divided her constructed
earnings of $332.40 by the current pay rate for her date-of-injury job of $1,245.04 to find a 27
percent wage-earning capacity. It multiplied this percentage by appellant’s August 17, 2006
recurrent pay rate of $988.29, to find an adjusted wage-earning capacity of $266.84. OWCP
subtracted her wage-earning capacity of $266.84 from the recurrent pay rate of $988.29 to find a
loss of wage-earning capacity of $721.45. It then multiplied this amount by the appropriate
compensation rate of three-fourths which yielded $541.09.
LEGAL PRECEDENT
Once OWCP accepts a claim, it has the burden of proof to justify termination or
modification of compensation benefits.5 An injured employee who is either unable to return to
the position held at the time of injury or unable to earn equivalent wages, but who is not totally
4

5 ECAB 376 (1953).

5

H.N., Docket No. 09-1628 (issued August 19, 2010); T.F., 58 ECAB 128 (2006); Kelly Y. Simpson, 57 ECAB
197 (2005).

3

disabled for all gainful employment, is entitled to compensation computed on loss of wageearning capacity.6
Under section 8115(a) of FECA, wage-earning capacity is determined by the actual
wages received by an employee, if the earnings fairly and reasonably represent his or her wageearning capacity. If the actual earnings do not fairly and reasonably represent the employee’s
wage-earning capacity or if the employee has no actual wages, the wage-earning capacity is
determined with due regard to the nature of the injury, the degree of physical impairment, the
employee’s usual employment, age, qualifications for other employment, the availability of
suitable employment and other factors and circumstances which may affect his or her wageearning capacity in his or her disabled condition.7
When OWCP makes a medical determination of partial disability and of specific work
restrictions, it may refer the employee’s case to an OWCP wage-earning capacity specialist for
selection of a position, listed in the Department of Labor, DOT or otherwise available in the open
market, that fit the employee’s capabilities with regard to her physical limitations, education, age
and prior experience. Once this selection is made, a determination of wage rate and availability
in the labor market should be made through contact with the state employment service or other
applicable service. Finally, application of the principles set forth in Shadrick8 and codified by
regulations at 20 C.F.R. § 10.4039 should be applied. Subsection(d) of the regulations provide
that the employee’s wage-earning capacity in terms of percentage is obtained by dividing the
employee’s actual earnings or the pay rate of the position selected by OWCP, by the current pay
rate for the job held at the time of the injury.10
In determining an employee’s wage-earning capacity based on a position deemed suitable
but not actually held, OWCP must consider the degree of physical impairment, including
impairments resulting from both injury-related and preexisting conditions, but not impairments
resulting from postinjury or subsequently acquired conditions.11 Any incapacity to perform the
duties of the selected position resulting from subsequently acquired conditions is immaterial to
the loss of wage-earning capacity that can be attributed to the accepted employment injury and
for which appellant may receive compensation. Additionally, the job selected for determining
wage-earning capacity must be a job reasonably available in the general labor market in the
commuting area in which the employee lives.12

6

20 C.F.R. §§ 10.402, 10.403.

7

5 U.S.C. § 8115(a); see N.J., 59 ECAB 171 (2007); T.O., 58 ECAB 377 (2007); Dorothy Lams, 47 ECAB
584 (1996).
8

Supra note 4.

9

20 C.F.R. § 10.403.

10

Id. at § 10.403(d).

11

James Henderson, Jr., 51 ECAB 268 (2000).

12

Id.

4

ANALYSIS
OWCP originally accepted appellant’s claim for right ulnocarpal impaction, joint
derangement and scar condition as a result of her repetitive casing mail employment duties. By
letter dated November 3, 2009, it placed her on the periodic rolls for temporary total disability
with a weekly pay rate of $988.29. In a November 1, 2012 decision, OWCP determined that
appellant’s loss of wage-earning capacity was represented by the constructed position of general
clerk/office clerk.
The Board finds that OWCP properly relied on the opinions of Dr. Sullivan, appellant’s
attending Board-certified orthopedic surgeon with a subspecialty in hand surgery, that she was
capable of working an eight-hour day with restrictions. In reports dated April 12, June 11 and
30, 2010, Dr. Sullivan reviewed a March 30, 2010 FCE and indicated that appellant was capable
of up to 38 pounds of lifting for a third of a day and 23 pounds for the remaining two-thirds and
11 pounds for all day and that she could use both hands. Dr. Sullivan provided the same work
restrictions in a June 3, 2011 work capacity evaluation form. The rehabilitation counselor
assigned to assist appellant in placement efforts identified a position as a general clerk/office
clerk listed in the Department of Labor, DOT, appropriate for appellant based on Dr. Sullivan’s
work restriction evaluation and reports. OWCP used the information provided by the
rehabilitation counselor of the applicable wage rate in the area for a general clerk/office clerk.
Finally, it properly applied the principles set forth in the Shadrick13 decision to determine
appellant’s employment-related loss of wage-earning capacity. OWCP calculated that her
compensation rate should be adjusted to $541.09 per week using the Shadrick formula.
OWCP properly found that appellant was no longer totally disabled as a result of her
accepted conditions and it followed established procedures for determining her employmentrelated loss of wage-earning capacity. The Board therefore finds that OWCP met its burden of
proof to reduce her compensation for total disability in its November 1, 2012 decision.14
Appellant may request modification of the loss of wage-earning capacity determination,
supported by new evidence or argument, at any time before OWCP.
CONCLUSION
The Board finds that the position of general clerk/office clerk represented appellant’s
wage-earning capacity effective November 18, 2012.

13

Shadrick, supra note 4.

14

Appellant argued that the August 17, 2006 recurrent rate should not be used in the calculation for her wageearning capacity. The Board notes that it has already ruled on the proper pay rate for compensation purposes (as
defined in section 8101(4) of FECA (supra note 1) and 20 C.F.R. § 10.5(s)), in its prior decision dated April 26,
2011 (supra note 2) and that matter is res judicata and not subject to further consideration by the Board in this
appeal. See Hugo A. Mentink, 9 ECAB 628 (1958); see also Clinton E. Anthony, Jr., 49 ECAB 476 (1998) (in the
absence of further review by OWCP on the issue addressed by a Board decision, the subject matter reviewed is res
judicata and is not subject to further consideration by the Board).

5

ORDER
IT IS HEREBY ORDERED THAT the decision of the Office of Workers’
Compensation Programs dated November 1, 2012 is affirmed.
Issued: September 9, 2013
Washington, DC

Colleen Duffy Kiko, Judge
Employees’ Compensation Appeals Board

Patricia Howard Fitzgerald, Judge
Employees’ Compensation Appeals Board

Alec J. Koromilas, Alternate Judge
Employees’ Compensation Appeals Board

6

